UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                      No. 99-4381

JANICE SYLVIA STEELE,
Defendant-Appellant.

Appeal from the United States District Court
for the Western District of North Carolina, at Charlotte.
Lacy H. Thornburg, District Judge.
(CR-98-22)

Submitted: November 16, 1999

Decided: December 27, 1999

Before LUTTIG and WILLIAMS, Circuit Judges, and
HAMILTON, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Claire J. Rauscher, Charlotte, North Carolina, for Appellant. Mark T.
Calloway, United States Attorney, Brian Lee Whisler, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Janice Sylvia Steele appeals her convictions on several charges
arising from two bank robberies in Gastonia, North Carolina. Steele
contends that the district court should have suppressed a statement she
made to a detective during the search of her home because the detec-
tive did not advise her of her rights under Miranda v. Arizona, 384
U.S. 436 (1966). Finding no reversible error, we affirm.

In reviewing the decision to deny Steele's motion to suppress a
statement based on the lack of proper Miranda warnings, factual find-
ings are reviewed for clear error and the finding that Steele was not
in custody is reviewed de novo. See United States v. Sullivan, 138
F.3d 126, 131 (4th Cir. 1998).

Under Miranda, prior to a custodial interrogation, government offi-
cials must inform a suspect of certain rights. See Sullivan, 138 F.3d
at 130. "Statements elicited in noncompliance with this rule may not
be admitted for certain purposes in a criminal trial." Stansbury v.
California, 511 U.S. 318, 322 (1994). "The procedural safeguards
prescribed by Miranda apply only where there has been such a
restriction on a person's freedom as to render him in custody."
Sullivan, 138 F.3d at 130 (internal quotation omitted). "In determin-
ing whether an individual was in custody, a court must examine all
of the circumstances surrounding the interrogation, but the ultimate
inquiry is simply whether there [was] a formal arrest or restraint on
freedom of movement of the degree associated with a formal arrest."
Stansbury, 511 U.S. at 322.

Because Steele was not formally arrested at the time she made the
incriminating statement, the issue is whether a reasonable person in
Steele's situation would have considered herself to be in custody. See
Berkemer v. McCarty, 468 U.S. 420, 442 (1984). Here, Steele was not
restrained during the search. She was not separated from her husband
and she was free to move around her home. In addition, the search
was brief. Given the totality of the circumstances, we conclude that
a reasonable person would not have considered herself to be in cus-

                    2
tody. Thus, we find that Steele's motion to suppress the statement was
properly denied.

Based on the foregoing, we affirm Steele's convictions and sen-
tences. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

AFFIRMED